DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,205,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims merely broaden the scope of the patented claims and therefore the patented claims anticipate the current claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 29-32, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 2018/0256258; hereinafter "Nash") in view of Squilla et al. (US 2008/0103828; hereinafter "Squilla"), and further in view of Spurlock, III (US 2019/0119730; hereinafter "Spurlock").
Regarding claim 21, Nash discloses A method comprising: obtaining, by a processing system including at least one processor, a user input identifying at least one of: a suspected condition of a person; a preference for a type of medical record; or a preference for medical records associated with at least one body part ("The impingement or potential impingement … may be identified by a clinician … in response to receiving input from the clinician," para. 33); identifying, by the processing system, at least one body part of the person in a visual data feed of an augmented reality device ("one or more landmarks on the virtual skeleton … may be identified and tracked by the AR device and used to align the virtual skeleton with the real-life moving patient anatomy … a hip landmark," para. 26), wherein the identifying the at least one body part comprises determining at least one condition associated with the at least one body part based upon the visual data feed ("indicate, for example, potential acetabular component position for a surgical intervention, an implant alignment, anatomy (e.g., bone, muscle, ligament, other soft tissue, or the like) or position, orientation, or location of anatomy," para. 31; "a camera may be used to detect if there is overlap between the two bones," para. 37; "any biomechanical measurement that is used in a diagnostic exam," para. 47); obtaining based on the identifying, by the processing system, at least a first medical record of the person that is associated with the at least one body part ("the AR display may include virtually displayed diagnosis type information, such as information from a patient file, reported pain, any previously identified impingement," para. 27); obtaining, by the processing system, at least a second medical record of at least one relative of the person, wherein the obtaining the at least the second medical record comprises selecting the at least the second medical record from among a plurality of medical records of the at least one relative ("the AR display may include … family medical history information (e.g., parental impingement procedures or co-morbidities)," para. 27); generating, by the processing system, at least a first diagnostic prediction based upon the at least one condition of the at least one body part in the visual data feed ("The impingement or potential impingement (the highlighted virtual component) of AR displays may be detected automatically (e.g., using an AR device or a camera)," para. 33); and presenting, by the processing system via the augmented reality device, the at least the first medical record, the at least the second medical record, and the at least the first diagnostic prediction, wherein the presenting comprises projecting a transparent overlay of the at least the first medical record, the at least the second medical record, and the at least the first diagnostic prediction via the augmented reality device ("The virtual object may appear to have a degree of transparency," para. 19; "FIG. 2B illustrates an AR display of a patient. … the AR display may include virtually displayed diagnosis type information, such as information from a patient file, reported pain, any previously identified impingement, referral notes (e.g., from a general practitioner), family medical history information (e.g., parental impingement procedures or co-morbidities)," para. 27; "the AR display may highlight the impingement or the potential impingement," para. 30).
Nash does not disclose selecting the second medical record based upon the user input, wherein the user input identifies at least one of: a suspected condition of a person; a preference for a type of medical record; or a preference for medical records associated with at least one body part.
In the same art of computer-assisted medical evaluation, Squilla teaches selecting a medical record based upon a user input, wherein the user input identifies at least one of: … a preference for a type of medical record ("determining a clinician's preferences for medical records obtained from a physician," para. 17; "define and update preferences that the clinician may have," para. 32; "surgeon and clinician preferences that may need to be adjusted … the clinician or a staff member … makes these decisions," para. 41).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Squilla to Nash.  The motivation would have been "A system that can automatically filter information and arrange it in an easy-to-use manner where pertinent information is available quickly would be a useful tool" (Squilla, para. 7).
The combination of Nash and Squilla does not disclose generating the first diagnostic prediction via a first machine learning-based pattern detection or that the generating is based upon the at least the first medical record, and the at least the second medical record.
In the same art of diagnostic prediction, Spurlock teaches generating, by the processing system, at least a first diagnostic prediction via a first machine learning-based pattern detection based upon the at least one condition of the at least one body part in the visual data feed, the at least the first medical record, and the at least the second medical record ("The invention provides methods for identifying a disease status in a patient," para. 4; "Additional factors may be included in disease analysis including medical history … patient or family history of disease ... By combining data related to the above additional factors with known outcomes for patients, patterns may be identified through, for example, machine learning analysis," para. 6; "Other factors that may be included in training sets and subsequent diagnostic and prognostic models may include imaging analysis," para. 7).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Spurlock to the combination of Nash and Squilla.  The motivation would have been "diagnostic and prognostic analyses using said algorithms are more accurate and sensitive" (Spurlock, para. 7).
Regarding claim 23, the combination of Nash, Squilla, and Spurlock renders obvious selecting the at least the first medical record from among a plurality of medical records of the person based upon the at least one body part that is identified ("information from a patient file … any previously identified impingement," Nash, para. 27) and the user input ("determining a clinician's preferences for medical records," Squilla, para. 17; see claim 21 for motivation to combine).
Regarding claim 29, the combination of Nash, Squilla, and Spurlock renders obvious wherein the augmented reality device comprises the processing system (see Nash, Fig. 6).
Regarding claim 30, the combination of Nash, Squilla, and Spurlock renders obvious wherein the processing system is a network-based processing system in communication with the augmented reality device ("the machine may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server machine, a client machine, or both in server-client network environments," Nash, para. 49).
Regarding claim 31, it is rejected using the same citations and rationales set forth in the rejection of claim 21.
Regarding claims 32, 34, and 40, they are rejected using the same citations and rationales set forth in the rejections of claims 21, 23, and 29, respectively.

Claims 22, 24, 25, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nash, Squilla, and Spurlock, and further in view of Lampo (US 2014/0267662).
Regarding claim 22, the combination of Nash, Squilla, and Spurlock does not disclose where the identifying the at least one body part comprises detecting a motion associated with the at least one body part.
In the same art of computerized medical diagnosis, Lampo teaches where the identifying the at least one body part comprises detecting a motion associated with the at least one body part ("the server identifies different anatomical structures of a corresponding body part in the user input ... If no information about the body part's geometry is available, then structure from motion methods like bundle adjustment can be used," para. 101).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lampo to the combination of Nash, Squilla, and Spurlock.  The motivation would have been to increase location and detection accuracy.
Regarding claim 24, the combination of Nash, Squilla, and Spurlock does not disclose wherein the identifying the at least one body part is via at least a second machine learning-based pattern detection in accordance with information from the visual data feed.
In the same art of computerized medical diagnosis, Lampo teaches wherein the identifying the at least one body part is via at least a second machine learning-based pattern detection in accordance with information from the visual data feed ("The server analyzes individual anatomical structures ... using various pattern recognition algorithms," para. 102).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lampo to the combination of Nash, Squilla, and Spurlock.  The motivation would have been to increase location and detection accuracy.
Regarding claim 25, the combination of Nash, Squilla, Spurlock, and Lampo renders obvious wherein the identifying the at least one condition of the at least one body part is via the at least the second machine learning-based pattern detection in accordance with the information from the visual data feed ("automatically identify a bony impingement (e.g., using the camera or by analyzing an image)," Nash, para. 24; "analyzes individual anatomical structures for special characteristics such as compactness, form, size, location, reference to close-by structures, average grey level values, and proportion of grey level values within each feature using various pattern recognition algorithms," Lampo, para. 102; see claim 24 for motivation to combine).
Regarding claims 33, 35, and 37, they are rejected using the same citations and rationales set forth in the rejections of claims 22, 24, and 25, respectively.

Claims 26-28, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nash, Squilla, and Spurlock, and further in view of Pyloth (US 2013/0268203; hereinafter "Pyloth").
Regarding claim 26, the combination of Nash, Squilla, and Spurlock does not disclose presenting, via the augmented reality device, a recommendation to establish a visual communication session between the augmented reality device and a device of a medical professional based upon the at least the first diagnostic prediction, wherein the augmented reality device is used by the person.
In the same art of computer-assisted medical treatment, Pyloth teaches presenting, via the device, a recommendation to establish a visual communication session between the device and a device of a medical professional based upon at the least the first diagnostic prediction, wherein the device is used by the person ("a decision support engine to suggest further course of action upon detecting the most probable disease … such as … suggesting immediate help if the disease detected is critical or life threatening, direct interaction with the doctor using any communication mode like text or video chat etc.," para. 13).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Pyloth to the augmented reality device of the combination of Nash, Squilla, and Spurlock.  The motivation would have been "This optimizes the time spent by doctors" (Pyloth, para. 13).
Regarding claim 27, the combination of Nash, Squilla, Spurlock, and Pyloth renders obvious establishing, via the augmented reality device, the visual communication session with the device of the medical professional, in response to an input from the person ("direct interaction with the doctor using any communication mode like text or video chat etc.," Pyloth, para. 13; see claim 26 for motivation to combine).
Regarding claim 28, the combination of Nash, Squilla, and Spurlock does not disclose establishing, via the augmented reality device, a visual communication session with a device of a medical professional, based upon the at least the first diagnostic prediction.
In the same art of computer-assisted medical treatment, Pyloth teaches establishing, via the device, a visual communication session with a device of a medical professional, based upon at least the first diagnostic prediction ("a decision support engine to suggest further course of action upon detecting the most probable disease … such as … suggesting immediate help if the disease detected is critical or life threatening, direct interaction with the doctor using any communication mode like text or video chat etc.," para. 13).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Pyloth to the augmented reality device of the combination of Nash, Squilla, and Spurlock.  The motivation would have been "This optimizes the time spent by doctors" (Pyloth, para. 13).
Regarding claims 36, 38, and 39, they are rejected using the same citations and rationales set forth in the rejections of claims 26, 27, and 28, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611